Citation Nr: 1541974	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-13 302	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine.
 
2.  Entitlement to service connection for headaches, to include as secondary to degenerative joint disease of the cervical spine.


REPRESENTATION

Veteran represented by:	William L'Esperance, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to October 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 RO denial. 

In December 2011, the Board determined that service connection for headaches was not warranted.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court. In an Order dated that same month, the Court vacated the December 2011 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.  The parties' agreement in the Joint Motion requires that the issues on appeal be characterized as shown on the title page.

The Board remanded this appeal in February 2014 and again in October 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease at C5-6 had its inception during the inservice automobile accident.

2.  The Veteran's headaches are caused at least in part by cervical spine degenerative disease.  




CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease at the C5-6 level is warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  Service connection for headaches related to degenerative joint disease at the C5-6 level is warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently-shown cervical spine degenerative disease had its inception during an inservice automobile accident when he sustained head trauma.  He further contends that his headaches are secondary to the cervical spine arthritis.  He is seeking service connection for both disabilities.

In light of the conclusions reached below, an exhaustive explanation of the VA's duties to notify and assist the Veteran in the development of his claim is not necessary.  One point of explanation is important, however.  The Veteran's service treatment records that are available for review are incomplete.  The National Personnel Records Center has certified that his records, both hospital records and treatment/evaluation records, were located in a portion of their St. Louis warehouse which was destroyed by fire in 1973.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis has been undertaken with this heightened duty in mind.  In particular, in this case, the Board has accepted the Veteran's current and recent statements regarding the automobile accident in service without question, insofar as his statements are consistent with the medical evidence which is of record.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. §3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.   

Historically, the Veteran was involved in an automobile accident during service.  According to an accident report which the Veteran completed and submitted to VA in 1975, the accident occurred in October 1957.  The car he was in was waiting at a red light when another car ran head-on into his car.  He fractured several teeth and his nose in the impact.  The VA formally held that the accident occurred during the line of duty, in a November 1975 RO administrative decision.  As noted above, many of his service records are missing, however, the reports of surgery performed in 1958 to correct his fractured nose and an unrelated eye disability are of record.  Thus, the severity of the Veteran's fractured nose is corroborated in the contemporaneous evidence of record.  

The Veteran filed a claim for entitlement to service connection for migraine headaches in 1975.  The medical evidence at the time was interpreted as showing the Veteran was not having true migraine headaches, however.  According to the report of an April 1975 VA examination, the examining physician concluded that the Veteran's headaches were not of migraine etiology but rather were associated with residuals of the automobile accident.  

The current claim involves headaches of non-migraine etiology as the Veteran claims his headaches are secondary to degenerative joint disease of the cervical spine. 

Over the next few years, multiple theories regarding the Veteran's headaches were investigated.  A suspected pituitary tumor was ruled out in 1975.  A pontine brain tumor was ruled out in 1977.  In 1982, he underwent invasive surgery for the removal of avascular necrosis of his temporal bone.  He had multiple episodes of inflammatory sinus disease.  In 2002, he fell and a wire punctured his left eardrum during the fall, followed by further complications and surgery.  

In 2008, a VA neurologist rendered the opinion that the Veteran was having headaches secondary to degenerative joint disease in his cervical spine.  A June 2011 VA examination yielded the opinion that the Veteran's headaches were multifactorial, but were partly due to his cervical spine degenerative joint disease.  After failed attempts to improve the Veteran's cervical spine degeneration, to include multiple physical therapy visits, he underwent surgery in 2014.  Although the report of the surgery is not of record, the Veteran's attorney has attested and pre-surgical medical records show that the surgery was performed to relieve pressure from the Veteran's cervical vertebra upon his spinal column.

An informed VA medical opinion was obtained in November 2014.  A VA physician reviewed the Veteran's medical records and his claims file.  The physician noted that cars in 1957, when the Veteran was involved in the inservice automobile accident did not have shoulder belts and that seatbelts were optional at that time.  The physician also noted that striking the face against the dashboard or steering wheel with enough force to trigger traumatic/degenerative cervical spine arthritis would be expected to result in much more widespread facial injury than that sustained by the Veteran.  The physician also noted that the Veteran currently has widespread degeneration in his cervical-spine, whereas trauma tends to focus forces on one particular level, either the "weak link" vertebrae, or the level at the worst mechanical disadvantage.  The physician then noted that imaging conducted in October 1994 (which is the earliest imaging study of the cervical spine available for review in the claims file) showed degeneration at C5-6, while imaging from 2013 revealed degenerative disease at all levels, but worse at the levels other than C5-6.  The physician then concluded that the Veteran's cervical spine degenerative joint disease was not related to the 1958 automobile accident.  

The Board appreciates the physician's thorough review of the Veteran's file.  However, we find his explanation and conclusion to be less than careful.  His explanation about trauma causing injury at a single level is logical and well-explained.  However, he then noted that the Veteran had earlier degeneration at the C5-6 level, than in other parts of his cervical spine, but somehow concluded that nevertheless there was no evidence of injury to the cervical spine at the time of the automobile accident.  This conclusion is less than logical, as his explanation rather supports the opposite conclusion; that the C5-6 portion of the Veteran's cervical spine was the weak link in the Veteran's neck.  Likewise, the physician's conclusion that striking his face against the dashboard or steering wheel with enough force to trigger traumatic/degenerative cervical spine arthritis would be expected to result in much more widespread facial injury than that sustained by the Veteran is unsupported and does not appear reasonable on its face.  The force the Veteran sustained during the accident was sufficient to break his nose, and thus must have been a quite considerable force.  There is no contention that the Veteran's cervical vertebrae were likewise fractured, rather that the stress involved from the blow caused arthritis many years later.  Generally-accepted medical principles dictate that such a relationship of arthritis developing out of trauma is common.  

Therefore, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's currently-shown cervical spine arthritis had its inception during the 1957 automobile accident.  The medical evidence showing earlier degeneration at the C5-6 level reasonably indicates that something accelerated the development of degenerative disease at that particular level.  The Veteran's medical history reasonably indicates that the force which accelerated the development of degenerative disease at C5-6 was very likely the inservice automobile accident.  Given the evidence of record, which shows that the Veteran broke his nose in an automobile accident during service and developed degenerative disease in a particular vertebral level many years before the rest of his cervical spine showed signs of degeneration, the Board can only accord the Veteran the benefit of the doubt and find that degenerative joint disease at C5-6 was the result of the inservice automobile accident.  Service connection for degenerative joint disease at C5-6 is therefore granted.

With regard to the Veteran's headaches, it would appear that he has had headaches of multiple etiologies over the years.  However, the medical evidence is unchallenged that one cause of his current headaches is his cervical spine degenerative joint disease.  Every medical opinion and treatment record available for review is in agreement that the Veteran's cervical spine degenerative disease causes or contributes to his headaches.  As at least one portion of his cervical spine disease is now service-connected, it follows that at least some part of his headache disability is service-connected as well.  Thus, service connection for headaches related to degenerative joint disease at C5-6 of the cervical spine is granted.

In implementing this grant, the Board reminds the RO that the Veteran has recently undergone surgery to alleviate his cervical spine symptoms.  We sincerely hope that this surgery will secondarily alleviate his headache symptoms as well.  However, the extent of such alleviation is a question which will require current medical evidence and possibly further clinical examination to resolve.  

In summary, the evidence falls into equipoise as to whether the Veteran's C5-6 vertebra was injured during the in-service 1957 automobile accident.  According all benefit of the doubt to the Veteran in this matter, the Board holds that service connection for degenerative joint disease at C5-6 is warranted.  Service connection for headaches related to degenerative joint disease at C5-6 is also warranted on a secondary basis.  

ORDER

Service connection for degenerative joint disease of the cervical spine is granted, subject to the laws and regulations governing the award of monetary benefits.
 
Service connection for headaches, as secondary in part to degenerative joint disease of the cervical spine is granted, subject to the laws and regulations governing the award of monetary benefits.
 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


